AO l99A (Rev. lZ/l l) Order Setting Conditions of Release Page l of 3 Pages

 

UNITED STATES DISTRICT COURT

for the
WESTERN DISTRICT OF PA

United States of America
V.

M|CHEL CERCONE Case No. CR. 19-8

\./v\/V\/

 

Defendam
ORDER SETTING CONDITIONS OF RELEASE

lT lS ORDERED that the defendant’s release is subject to these conditions:

(l)
(2)
(3)

(4)

(5)

 

The defendant must not violate federal, state, or local law while on release.
The defendant must cooperate in the collection ofa DNA sample ifit is authorized by 42 U.S.C. § l4l35a.

The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at:

 

Place

 

On

 

Date and Time

lfblank, defendant will be notified of next appearance

The defendant must sign an Appearance Bond, if ordered.

AOl99B (Rev. lZ/ll) AdditionalConditions ofRelease Page _2_of lPages

ADDITIONAL CONDITIONS OF RELEASE

lT lS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

()(6)

The defendant is placed in the custody of:

Person or organization
AddreSS (on/y if above is an organi:alion)
City and state Tel. No.

 

 

 

 

who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately
ifthe defendant violates a condition ofrelease or is no longer in the custodian’s custody.

(X) (7)
(X)

XXX X

(X)

XXX

 

 

 

 

 

 

 

 

 

 

 

 

Signed:
C us lodian Dale

The defendant must:

(a) submit to supervision by and report for supervision to the PRETRIAL SERV|CES AS DlRECTED ,
telephone number , no later than

(b) continue or actively seek employment

(c) continue or start an education program.

(d) surrender any passport to: PRETR|AL SERV|CES

(e) not obtain a passport or other international travel document.

(f) abide by the following restrictions on personal association, residence, or travel: TO REMA|N lN WESTERN DlSTRlCT
OF PENNSYLVAN|A

(g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including:

(h) get medical Or PSychiatric treatment: TO PART|C|PATE |N MENTAL HEALTH EVALUAT|ON AND TREATN|ENT |F
PRETRlAL SERV|CES OFF|CE OR SUPERV|S|NG OFF|CER CONS|DERS |T ADVlSABLE.

(i) return to custody each _____ at o’clock after being released at o’clock for employment, schooling,
or the following purposes:

(i) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
necessary.

(k) not possess a tirearm` destructive device, or other weapon.

(l) not use alcohol ( )at all ( X )excessively.

(m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner.

(n) submit to testing for a prohibited substance ifrequired by the pretrial services office or supervising officer. Testing may be used with random
frequency and may include urine testing, the wearing ofa sweat patch, a remote alcohol testing system, and/or any form of prohibited
substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
substance screening or testing.

(0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer.

(p) pa i ipate in one ofthe following location restriction programs and co ly with its re irements as directed
( Y) (i) Curfew. You are restricted to your residence every day ( ) from ` to f¢" 3 0 , or ( ) as

directed by the pretrial services office or supervising officer; or § /7"| /I.r,/\

(’) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; re igious services; medical,
substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
approved in advance by the pretrial services office or supervising officer; or

( )(iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

(q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all ofthe program
requirements and instructions provided.

( X )You must pay all or part ofthe cost ofthe program based on your ability to pay as determined by the pretrial services office or

supervising ofiicer.

(r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
arrests, questioning, or traffic stops.

(5) REPORT |MMED|ATELY TO PRETR|AL SERV|CES OFF|CE ANY CHANGE lN ADDRESS, TELEPHONE OR

 

EMPLOYMENT STATUS

 

 

 

AO l99C (Rev. 09/08) Advice ofPenalties Page 3 of 3 Pages
ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVlSED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any ofthe foregoing conditions of release may result in the immediate issuance ofa warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

lt is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer ofthe court. The penalties for tampering, retaliation, or intimidation are
significantly more serious ifthey involve a killing or attempted killing.

lf, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than 3250,000 or imprisoned for not more than five years, or both;

(3) any other felony ~ you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor _ you will be fined not more than $lO0,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release, I promise to obey all conditions
of release, to appear as directed, and surrender to s ny sentence imposed I am aware of the penalties and sanctions set forth above.

QAIMQQ…»L

Defena'ant s Signature

P|TTS Q,RGH PA

 

Cin and Stale

Directions to the United States Marshal

( / ) The defendant is ORDERED released after processing

( The United States marshal ls ORDERED to keep the defendant m custody until notified by the clerk orjudge that the defendant
has posted bond and/or complied with all other conditions for release lfstill m custody, the defendant must be produced before
the appropriatejudge at the time and place specified

Date: 1/14/2019 /%é g %/9&€/

' Judicial Of]icer ’s Signalure

ROBERT C. M|TCHELL, U. S. MAG|STRATE JUDGE

Primed name and title

 

DlSTRlBUTlON: COURT DEFENDANT PRETRIAL SERVICE U.S. ATFORNEY U,S. MARSHAL

 

